DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 and 01/13/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,782,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the electrochromic device comprising a first transparent conductive oxide layer…an electrochromic device stack between the first and second transparent conductive oxide layers” renders claims 67-84 as broadened and obvious variants of claims 1-18 of U.S. Patent No. 10,782,583.
Claims 67-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,164,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an electrochromic device on a non-tempered glass sheet” renders claims 67-84 as broadened and obvious variants of claims 1-18 of U.S. Patent No. 10,782,583.
Claims 67-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,102,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a solid-state and inorganic electrochromic device film on a glass sheet” renders claims 67-84 as broadened and obvious variants of claims 1-21 of U.S. Patent No. 9,102,124.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 76 and 82-83 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Veersamy (US 2011/0048614).
Regarding claim 76, Veersamy discloses, an electrochromic insulated glass unit (IGU) (Figs. 6(a), 6(b) and 7), comprising:
a first pane (402) having an electrochromic device coating (400) thereon;
a second pane (604);
a spacer (606) between the first pane and the second pane;
a primary seal (Para. 0074-0075) for bonding the first pane to the spacer and the second pane to the spacer (see Figs. 6(a), 6(b) and 7) thus forming a sealed volume (608) between the first and second panes, wherein the electrochromic device coating is on a surface of the first pane and within the sealed volume (see Figs. 6(a), 6(b) and 7); and
a third pane (602);
wherein the second and third panes are laminated to each other via a lamination adhesive (610).
Regarding claim 82, Veersamy discloses, the second pane is annealed glass (Para. 0075).
Regarding claim 83, Veersamy discloses, the second pane is tempered glass (Para. 0075).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 67-68 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0048614) in view of Imaizumi et al. (US 2009/0304970).
Regarding claim 67, Veersamy discloses, a method (Figs. 6(a), 6(b) and 7) comprising:
fabricating an electrochromic insulated glass unit (IGU) (600a, b), comprising a first pane (402) and a second pane (604), the first pane having an electrochromic device coating (400) thereon; and then,
laminating (610) a third pane (602) to the second pane of the electrochromic IGU.
Veersamy does not disclose using resin lamination.
Imaizumi teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to use resin lamination (Para. 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using resin lamination as taught by the electrochromic device of Imaizumi in the electrochromic device of Veersamy since Imaizumi teaches it is known to include this feature in a method for the purpose of providing an effective electrochromic device.
Regarding claim 68, Veersamy in view of Imaizumi discloses and teaches as set forth above, and Veersamy further discloses, the first and second panes comprise tempered glass (Para. 0010 and 0075).
Regarding claim 75, Veersamy in view of Imaizumi discloses and teaches as set forth above, and Veersamy further discloses, the electrochromic device coating is on the inside surface of the first pane, within a sealed volume of the electrochromic IGU (see 400).

Claims 69-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0048614) in view of Imaizumi et al. (US 2009/0304970) as applied to claim 67 above, and further in view of Fanton et al. (US2009/0323162; already of record).
Veersamy in view of Imaizumi remains as applied to claim 67 above.
Veersamy in view of Imaizumi applying a tape boundary about a perimeter region of the second pane and applying the third pane to the second pane to create a volume between the second and third panes, and a gap is left in the tape boundary.
Fanton teaches, from the same field of endeavor that in an electrochromic device (Figs. 1-10) that it would have been desirable to include applying a tape boundary (50, 50’) about a perimeter region of the second pane and applying the third pane to the second pane to create a volume between the second and third panes, and a gap is left in the tape boundary (see 50, 50’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applying a tape boundary about a perimeter region of the second pane and applying the third pane to the second pane to create a volume between the second and third panes, and a gap is left in the tape boundary as taught by the electrochromic device of Fanton in the combination of Veersamy in view of Imaizumi since Fanton teaches it is known to include these features in an electrochromic device for the purpose of providing a tear-proof, durable and weather resistant electrochromic device.

Claims 71-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0048614) in view of Imaizumi et al. (US 2009/0304970) in view of Fanton et al. (US2009/0323162; already of record) as applied to claim 70 above, and further in view of Pilloy (US 2008/0026166).
Veersamy, Imaizumi and Fanton remains as applied to claim 70 above.
Veersamy, Imaizumi and Fanton does not disclose introducing a liquid resin in the volume between the second pane and the third pane, and rotating the electrochromic IGU to aid flow of the liquid resin to fill the volume.
Pilloy teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include introducing a liquid resin in the volume between the second pane and the third pane (Para. 0016), and rotating the electrochromic IGU to aid flow of the liquid resin to fill the volume (Para. 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include introducing a liquid resin in the volume between the second pane and the third pane, and rotating the electrochromic IGU to aid flow of the liquid resin to fill the volume as taught by the electrochromic device of Pilloy in the combination of Veersamy, Imaizumi and Fanton since Pilloy teaches it is known to include these features in an electrochromic device for the purpose of providing an effective seal with improved manufacturing accuracy.

Claims 73-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0048614) in view of Imaizumi et al. (US 2009/0304970) in view of Fanton et al. (US2009/0323162; already of record) in view of Pilloy (US 2008/0026166) as applied to claim 72 above, and further in view of Whitesides et al. (US 2007/0109219).
Veersamy, Imaizumi, Fanton and Pilloy remains as applied to claim 72 above.
Veersamy, Imaizumi, Fanton and Pilloy does not disclose curing the liquid resin, and the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation.
Whitesides teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include curing the liquid resin  (Para. 0074 and 0080-0081), and the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation (Para. 0074 and 0080-0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include curing the liquid resin, and the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation as taught by the electrochromic device Whitesides in the combination Veersamy, Imaizumi, Fanton and Pilloy since Whitesides teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with effective bonding that is easy to manufacture.

Claims 77-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0048614) as applied to claim 76 above, in view of Whitesides et al. (US 2007/0109219).
Veersamy remains as applied to claim 76 above.
Veersamy does not disclose the lamination adhesive is a cured resin, and the cured resin was formed between the second and third panes using a liquid resin cured by heating, a catalyst and/or exposure to ultraviolet radiation.
Whitesides teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the lamination adhesive is a cured resin (Para. 0074 and 0080-0081), and the cured resin was formed between the second and third panes using a liquid resin cured by heating, a catalyst and/or exposure to ultraviolet radiation (Para. 0074 and 0080-0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include curing the liquid resin, and the liquid resin is cured by heating, a catalyst, and/or exposure to ultraviolet radiation as taught by the electrochromic device Whitesides in the electrochromic device of Veersamy since Whitesides teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with effective bonding that is easy to manufacture.
Regarding claim 79, Veersamy in view of Whitesides discloses and teaches as set forth above, and Veersamy further discloses, the cured resin comprises one or more of a dye, a pigment, a scattering particle, and metallic dust (Para. 0074 and 0080-0081).
Regarding claim 80, Veersamy in view of Whitesides discloses and teaches as set forth above, and Veersamy further discloses, the lamination adhesive is configured to modify at least one optical property of the electrochromic insulated glass unit (Para. 0074 and 0080-0081).
Regarding claim 81, Veersamy in view of Whitesides discloses and teaches as set forth above, and Veersamy further discloses, the at least one optical property comprises one of color, opacity, scattering and reflectivity (Para. 0074 and 0080-0081).

Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veersamy (US 2011/0048614) as applied to claim 76 above, in view of Letocart et al. (US 2012/0266945).
Veersamy remains as applied to claim 76 above.
Veersamy does not disclose the third pane is thicker than the second pane.
Letocart teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the third pane is thicker than the second pane (see 1, 4 of Fig. 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the third pane is thicker than the second pane as taught by the electrochromic device of Letocart in the electrochromic device of Veersamy since Letocart teaches it is known to include this feature in an electrochromic device for the purpose of providing a durable and efficient electrochromic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/22/2022